Citation Nr: 0420281	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression prior to September 19, 1999.

2.  Entitlement to a rating in excess of 50 percent for major 
depression since September 19, 1999.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
By a February 1997 rating decision, the RO established 
service connection for major depression, and assigned an 
initial 30 percent rating effective July 11, 1996.  
Thereafter, in an April 1997 rating decision the RO confirmed 
and continued the 30 percent rating for major depression, and 
denied the veteran's TDIU claim.  The RO subsequently 
assigned a 50 percent rating for the veteran's major 
depression, effective September 19, 1999, by an October 2003 
Supplemental Statement of the Case (SSOC).

This case was previously before the Board in January 2002, 
when it was remanded for additional development to include a 
new VA medical examination.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives.  Accordingly, a new remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran was 
previously represented by a private attorney in conjunction 
with this appeal.  However, this attorney's accreditation to 
represent claimants for VA benefits was canceled, and it does 
not appear that a new representative has been appointed by 
the veteran.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's major depression is his only service-
connected disability.

3.  The record reflects that the veteran has a nonservice-
connected personality disorder which results in significant 
occupational and social impairment.  He also has significant 
impairment from nonservice-connected testicular cancer.

4.  The competent medical evidence consistently reflects that 
the service-connected psychiatric disability is manifest by 
symptoms of depression, anxiety/suspiciousness, panic 
attacks, and a chronic sleep disorder.

5.  Prior to September 19, 1999, the veteran's service-
connected major depression was not manifest by considerable 
impairment of social and industrial adaptability; nor 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

6.  Since September 19, 1999, the veteran's service-connected 
major depression has not been manifest by the ability to 
establish and maintain effective or favorable relationships 
with people being severely impaired due to the psychoneurotic 
disability and the psychoneurotic symptoms being of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment; nor has it been 
manifest by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

7.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due 
solely to his service-connected major depression.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
major depression prior to September 19, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9209 
(1995).

2.  The criteria for a rating in excess of 30 percent for 
major depression prior to September 19, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9209 
(1995).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303(c), 3.321(b)(1), 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted; therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.

Here, the RO has sent multiple notices to the veteran 
regarding the duties to assist and notify under the VCAA, to 
include correspondence dated in June 2001, March 2002, and 
January 2003.  In essence, this correspondence noted the 
enactment of the VCAA, what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the claim.  Thereafter, the RO issued an SSOCs in October 
2003 and in April 2004, prior to the transfer of the case to 
the Board.  The RO also provided a summary of the relevant 
criteria for higher disability ratings by the August 1997 
Statement of the Case (SOC), and various SSOCs.  Further, the 
RO kept the veteran apprised, by various communications, of 
the evidence it had obtained and reviewed in conjunction with 
this case.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In regard to the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple VA medical 
examinations in conjunction with this case, and he has not 
indicated that his service-connected major depression has 
increased in severity since the most recent examination in 
June 2003.  He also had the opportunity to present evidence 
and argument in support of his case.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that his 
service-connected major depression is more disabling than 
indicated by his current schedular evaluations.  Further, he 
contends that his major depression - which is his only 
service-connected disability - has rendered him unemployable.  

The veteran's service medical records include a June 1996 
psychological evaluation report which noted that he presented 
voluntarily to the Outpatient Psychology Clinic, and that he 
endorsed significant symptoms of psychological distress and 
proclaimed a very poor adaptation to military life.  
Specifically, he reported symptoms of frustration, 
resentment, thoughts of lashing out at others, hostility, 
animosity, significant difficulties adjusting to military 
life, and progressive social and occupational alienation.  It 
was noted that his psychological development suggested that 
his current problems derive impetus from a characterological, 
maladaptive, pattern of thinking, relating and behavior 
(evidence of a narcissistic/antisocial character development.  
Further data suggested cyclothymia, which existed prior to 
enlistment (EPTE), secondary to the primary influence of a 
personality disorder.  It was also stated that his current 
condition appeared consistent with individuals who might pose 
an inadvertent risk of harm to self/others and present as an 
occupational hazard in such assignments as overseas/shipboard 
duties.  His complaints suggested the ongoing evolution of 
personality traits which might interfere with a positive 
adaptation to military life.  Moreover, it was noted that his 
condition appeared consistent with individuals who might 
pose, during periods of acute psychological distress, a risk 
of harm to self/others.  It was noted that he endorsed 
episodes of rumination/brooding.  He also contracted 
convincingly and willingly for the safety of himself and 
others, and understood he could return emergently to the 
clinic at any time.

On mental status evaluation, it was noted that the veteran 
understood the purpose of the interviews.  He expressed his 
thoughts in a circumstantial manner, repetitively returning 
to the topic of his difficulty adapting.  Further, he spoke 
in a varying tone of voice that appeared pressured in rate.  
The content, process, and progression of this thought, upon 
informal assessment, was found to indicated an absence of 
psychosis.  In addition, he did not display perceptual or 
thought disturbances in the form of delusions or 
hallucinations.  His mood appeared sullen and hostile with 
episodes of labile expression.  An informal assessment of his 
short and long term memory revealed an absence of impairment.  
However, his social judgment appeared poor, and his insight 
regarding his problems of living appeared poor.  He did 
report an absence of current suicidal and/or homicidal 
ideation, intent, or planning at the time of the final 
interview.  Moreover, it was stated that during the course of 
evaluation and subsequent treatment of the veteran's 
condition, it did not appear to require inpatient 
psychological care.  The results of psychological testing 
were also noted.

Based on the foregoing, the veteran was diagnosed with 
occupational problem (secondary to personality disorder); 
cyclothymia (EPTE) (secondary to personality disorder); and 
personality disorder not otherwise specified with 
narcissistic and antisocial traits (primary) (severe) (EPTE).  
As a result of these findings, he was recommended for 
expeditious administrative separation.

The evidence on file also includes various post-service 
medical records, to include records from the Social Security 
Administration (SSA) which cover a period from 1996 to 2004, 
and reflect treatment and evaluation of psychiatric problems 
on multiple occasions.

A private medical statement dated in November 1996 from L.T., 
M.D. (hereinafter, "Dr. T") noted that the veteran had a 
diagnosis of major depression, single episode, and that he 
had been depressed since 1994.  

In January 1997, the veteran underwent both a VA general 
medical examination and a VA neuropsychiatric examination.

At the VA general medical examination, the veteran complained 
of depression, among other things.  It was also noted that he 
was taking the medication Paxil, and that he was being 
treated for depression or symptoms of insomnia.  However, no 
objective findings were made regarding his major depression 
on this examination.

At the VA neuropsychiatric examination, the veteran described 
his psychiatric history, and indicated symptoms of 
depression, sleep disturbance, and poor appetite.  He also 
reported that he had been given the medication Paxil, but 
that it had very little if any benefit.  Further, he reported 
that he had a very poor job history, and that he lived with 
his fiancée.  

On examination, the veteran was found to be alert, 
cooperative, and casually dressed.  It was noted that he 
answered questions and volunteered information.  There were 
no loose associations or flight of ideas.  Further, there 
were no bizarre motor movements or tics.  His mood was found 
to be somewhat tense and tearful, but his affect was 
appropriate.  In addition, he was oriented times 3, and his 
memory both remote and recent was good.  His insight and 
judgment appeared to be adequate as did intellectual 
capacity.  Diagnosis following examination was major 
depression.

In a February 1997 statement, Dr. T asserted that the 
veteran's depression had substantially interfered with the 
veteran's ability to work.

VA outpatient treatment records from March 1997 found the 
veteran to be depressed but cooperative.  His speech was 
found to be normal and goal directed.  His motor system 
reflected mild agitation.  Further, his mood was found to be 
dysphoric, and his affect was mildly restricted.  His thought 
process was found to be linear and goal directed.  However, 
his thought content indicated passive suicidal ideation, 
although he denied plan or intent.  Additionally, he denied 
homicidal ideation, auditory hallucinations, and visual 
hallucinations.  His judgment and insight were found to be 
good.  On cognitive evaluation, he was oriented times 4, his 
calculations were good, and his memory was within normal 
limits.

Records dated in June 1997, noted the veteran's history of 
psychiatric problems, that he lived with his fiancée, and 
that she was expecting their child imminently.  It was also 
noted that the veteran had had multiple jobs within the past 
year, and reportedly had difficulty keeping them due to 
depression.  For example, he had been employed as a 
construction worker, an installation technician, and a truck 
driver within the past 6 months.  He reported that he was 
content with his most recent job as a truck driver, but was 
fired after missing several days of work because of feeling 
depressed.  He also reported that he had been reluctant to 
let employers know of his psychiatric history, and was 
worried that his diagnosis of personality disorder had 
affected his ability to gain employment.  Further, he 
reported that he had sought psychiatric treatment with Dr. T 
at a private facility in the Fall of 1996, but after Dr. T 
left this facility in March 1997 he sought treatment at VA.  
He was found to be cooperative and forthcoming during the 
initial interview, although he also seemed tense for much of 
it.  He appeared eager to please the interviewers, praising 
them early and often for their help and listening skills.  
Moreover, multiple symptoms of depression were reportedly 
present for him in the past several months, including 
dysphoria, irritability, social withdrawal, sleep 
difficulties, and self-criticism.  In summary, it was noted 
that he was seeking assistance with depression, and that 
unresolved grief, unemployment, and the prospect of imminent 
parenthood all contributed to his emotional distress.  
However, his symptom picture did not generally including 
physical signs of depression; Dysthymic disorder was 
suggested, with low self-esteem as a prominent problem.  A 
passive-dependent personality style was also suggested by his 
need for nurturance (e.g., impromptu visits to the 
undersigned and previously mental health professionals), 
difficulty with initiative (e.g., missed appointments and 
work days, failure to complete therapy assignments), and 
appeals to others to assume financial responsibilities for 
him.

As noted by an October 1998 SSA Administrative Law Judge 
(ALJ) decision, a September 1997 consultive examination 
listed continuing complaints of depression, insomnia, crying 
spells, and feelings of hopelessness.  Further, the examiner 
described the veteran's thoughts as spontaneous, logical, and 
goal directed.  His mood and affected were depressed.  In 
addition, the examiner indicated that the veteran's ability 
to sustain attention and concentration were within normal 
limits.  There was no objective evidence of psychotic 
symptoms.  He was assessed with mild to moderate major 
depressive disorder.  On a subsequent psychological 
consultive examination, he was noted to be cooperative and 
oriented to time, person, and purpose.  Although there were 
mild symptoms of depression, there were no symptoms of a 
generalized anxiety disorder.  There were also no serious 
problems with memory or concentration.  On psychological 
testing, there was a significant difference in verbal and 
performance portion, which it was stated might indicate a 
possible reading disorder.  The Minnesota Multiphasic 
Personality Inventory (MMPI) was indicative of a basically 
dependent individual with problems relating to others.  
Moreover, it was noted that he had a history of missed 
appointments and non-compliance with medications.  The 
examiner expressed the opinion that the veteran's lack of 
insight and motivation impacted on his willingness to work, 
but not on his ability to work.  Based upon his review of 
this, and other evidence, the ALJ determined that the veteran 
was not entitled to SSA disability benefits.

In January 1998, the veteran was treated for complaints of 
panic attacks and anxiety.  He continued to be treated for 
psychiatric problems, and include findings of depression and 
personality disorder, as documented by records dated in 
February 1998, March 1998, May 1998, and September 1998.

On a private psychological summary dated September 19, 1999, 
J.A.G. Ph. D., Clinical Psychologist (hereinafter, "Dr. G") 
noted that the veteran began having episodes of depression 
and anxiety while in service, and that he was ultimately 
given a general discharge and declared partially disabled.  
Further, he had had numerous jobs since his discharge, that 
he had always been able to find a job in retail situations, 
and that he was currently employed by a supply company in 
their bookkeeping division.  It was also noted that he had 
had a long-term relationship with the mother of his son, who 
was born in 1997, but there were separated in August 1999.  
With respect to the veteran's current disability, Dr. G 
stated that he had recurrent major depressive disorder, 
treated with anti-depressant medication, and that he had 
previously had counseling and psychotherapy.  Moreover, the 
veteran was very introverted and often had a depressed mood, 
diminished interest or pleasure with most activities, 
insomnia, loss of energy, fatigue, and concentration 
difficulties.  In addition, he had evidence of a personality 
disorder not otherwise specified.  It was noted that he had 
had much interpersonal difficulty and conflict for quite some 
time; and that he had had his share of conflict with 
authority.  Dr. G made similar assertions in a January 2000 
statement.

The veteran underwent a new VA psychiatric examination in 
January 2000, at which it was noted that the claims folder 
had been reviewed.  The veteran reported, in part, that since 
the military he had had great difficulty with motivation and 
functioning, as well as having depression.  He reported that 
he had had 15 to 30 jobs in 4 years.  Further, he reported 
having problems getting up and going to work, and that his 
sisters currently lived with him because he could not get up 
with an alarm clock, so they would wake him up to make sure 
he went to his appointments.  He also reported that he last 
worked in December 1999.  However, he indicated that he was 
handling life insurance for employees at a supply company and 
he had been there for 4 months.  Additionally, he reported 
difficulty getting along with people.  It was noted that his 
chart indicated that there was a long history of 
interpersonal difficulties.  For example, he was dating one 
girl for about 4 or 5 years, and they had a child together, 
but she broke up with him because she was tired of how he was 
doing.  He also reported some occasional suicidal thoughts, 
but no actions.  He currently did not do much day-to-day; he 
just sort of hung around.  Moreover, he reported that he 
lived in the town in which he grew up, but did not get 
together with his friends much anymore, and stayed fairly 
isolated.  He reported that he had tried various medications, 
and was not sure what he was taking then.  With respect to 
his medical records, it was noted that VA outpatient 
treatment records indicated that he had dysthymic disorder 
and personality disorder; that he had been very sporadic with 
compliance; denied any alcohol or drug problems; that he was 
currently in outpatient treatment with a psychologist due to 
some legal problems; and that this psychologist had also 
diagnosed him with depression and personality disorder.

On mental status examination, the veteran was found to be 
neatly groomed and dressed.  He was also found to be friendly 
and cooperative, not hostile or belligerent.  Speech was 
found to be normal in rate and tone with good vocabulary and 
grammar.  Further, he had no pressured speech, flight of 
ideas, or loose associations.  He had no hallucinations, 
delusions, paranoia, or ideas of reference.  Nevertheless, 
affect showed mild depression and mild anxiety.  He was also 
found to be rather passive.  Moreover, he was oriented and 
alert.

Based on the foregoing, the examiner diagnosed dysthymic 
disorder and personality disorder not otherwise specified 
with passive dependent features.  Further, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, which it was stated indicated serious impairment in 
social, occupational functioning, unable to keep a job.  
However, the examiner indicated that GAF due to dysthymic 
disorder only was 65.  As noted in the September 2000 SSOC, 
GAF scores of 61 to 70 reflect some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See also Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).

In a February 2000 statement, Dr. G continued to note the 
veteran was very introverted, usually had a depressed mood, 
diminished interest or pleasure with most activities, 
insomnia which was often followed by trouble staying awake 
and alert, loss of energy and fatigue, as well as 
concentration difficulties.  Further, his moods exaggerated 
his impulsiveness and weakened his social relationships, he 
had few social activities, had had previous periods of sexual 
dysfunction, and remained very impaired by his depression.  
However, he did not currently appear to be a suicide risk.  
Moreover, his reported and observed depressive symptoms were 
congruent with his MMPI scores.  These scores were also 
consistent with severe social and vocational impairment.  It 
was also noted that the veteran had been in psychotherapy 
since June of 1999.

In a September 2000 statement, Dr. G noted that the veteran 
continued to have serious problems in his day-to-day 
adaptations because of his major depressive disorder.  For 
example, his close relationships were stressed, he had 
trouble sustaining any type of positive interactions, he had 
lost his job because he was unable to maintain reliable 
attendance and could not handle the stress related to the job 
demands.  Further, he had not been able to comply with the 
expectations set for psychotherapy, although he reported 
staying on his medications.  In addition, he had severe 
vocational impairments at that time, continued to have 
disordered sleep, had little energy, and could not stay 
focused on tasks.  Dr. G opined that the veteran did not 
appear to be a candidate for any type of vocational 
rehabilitation until he could get his depression under some 
type of control.  Moreover, Dr. G opined that he was severely 
impaired at that time, and barely took care of his physical 
needs.

Dr. G reported similar symptomatology in a July 2001 
statement.  In addition, it was noted that the one bright 
spot in the veteran's life was his relationship with his 
little boy.

The record continues to reflect treatment for psychiatric 
problems in 2002 and 2003.

Records dated in August 2002 note, in part, that the veteran 
attempted suicide (first ever) in June by overdoing on 
lorazepam and alcohol and was in the hospital briefly.  On 
mental status evaluation, he was found to be casually neatly 
dressed.  His speech was found to be fast, with decreased 
latency, but normal volume/prosody.  Regarding his mood, he 
reported that he did not want to hurt anybody.  His affect 
indicated moderate anxiety, restricted range, and full 
intensity.  His thought process was circumstantial.  Thought 
content indicated passive homicidal ideation, now resolving.  
He denied suicidal ideation, no delusions noted, audio and 
visual hallucinations were not addressed.  With respect to 
cognition, he was found to be alert and well-oriented, with 
above average intelligence by conversation.  His insight was 
found to be fair, and that he was aware of symptoms and some 
precipitants and treatments.  Similarly, his judgment was 
found to be fair, and it was noted that he came in after 1 to 
2 months off medications despite service connection.

Records dated in September 2002 reflect that mental status 
evaluation showed the veteran to be clean and causal.  He had 
intense rapid speech without increased pressure, volume, or 
latency.  His mood and affect were both found to be 
irritable.  Nevertheless, there was no looseness of 
association or flight of ideas.  Moreover, there was no 
suicidal ideation since his overdose, and no homicidal 
ideation (last fight in July 2002).  However, he did feel 
that he was watched and must stay alert, but there were no 
voices or visions.  He did wonder whether people were talking 
about him.

An April 2003 SSA ALJ decision determined that the veteran 
had been under a disability beginning in May 2001, when he 
last engaged in substantial gainful activity, and was 
entitled to disability insurance benefits on the basis of his 
August 2001 application.  In making this determination, the 
ALJ found, in part, that the medical evidence established the 
veteran had the following severe impairments: mood disorders 
with depression and anxiety, post-traumatic stress disorder 
(PTSD), and status-post malignant neoplasm of the left 
testicle.  The ALJ also noted that the veteran had been 
treated by Dr. G since September 1999.  Further, it was noted 
that in a May 2003 assessment, Dr. G held that the veteran 
probably would not be able to stay on a job for a day; that 
he showed extreme loss of the ability to understand and 
remember detailed instructions; maintain attention and 
concentration for extended periods; maintain regular 
attendance and be punctual; sustain an ordinary routine 
without special supervision; deal with stress of semi-skilled 
and skilled work; he could not complete a normal workday or 
workweek without interruptions from psychologically based 
symptoms; and that he had showed a marked loss in the ability 
to interact appropriately with the public, ask simple 
questions or request assistance, travel to unfamiliar places, 
set realistic goals, or make plans independently of others.

In accord with the Board's remand directives, the veteran 
underwent a new VA psychiatric examination in June 2003, as 
well as a Social and Industrial Survey.  Both examination 
reports noted that the claims folder had been reviewed.

At the VA psychiatric examination, the veteran described his 
in-service problems, including problems relating to other 
people, and that this had carried over into civilian life.  
He reported that he had probably had 20 some jobs since his 
discharge from military service 7 years earlier.  Further, he 
reported that this was mainly for not being able to 
concentrate well, not being able to finish jobs, and that he 
just did not get along well with people.  It was noted that 
he had a bad temper, was irritable, anxious, jittery, and got 
depressed easily.  He was currently losing his wife and 
family, as she was tired of his moods and attitudes.  He also 
listed his current medications.  In addition, he related that 
he had surgery for testicular cancer in May 2001, and that he 
was going to have more surgery because he had some swollen 
lymph nodes.  

Regarding his work history, the veteran reported that he last 
worked in January 2003, that he had worked for about 3 weeks 
doing some painting, and that he had to quit because he could 
not deal with a co-worker.  With respect to legal problems, 
it was noted that he had had a couple of assault charges in 
the late 1990s due to his bad temper.  In regard to his 
activities of daily living, it was noted that he lived in an 
apartment with his wife and 5-year-old son, that he helped 
clean the house and watched his son.  However, he isolated 
himself.  For example, his family lived in town, but he never 
had much to do with them, although he did call his mother 
frequently.  He reported that when he was around his family 
he just argued too much.  Moreover, he reported that he did 
not really have any hobbies.  It was noted that a statement 
from his spouse documented bad moods, anger, depression, not 
wanting to do anything, feeling tired, loss of energy, loss 
of interest, poor sleep, and suspiciousness.

On mental status examination, the veteran was found to be 
neatly groomed and dressed.  It was noted that he behaved 
normally.  With respect to attitude, he was found to be 
pleasant, cooperative, and polite.  He was not hostile or 
belligerent.  He was also found to exhibit good grammar and 
vocabulary, and it was noted that he communicated well.  
There was no pressured speech, flight of ideas, or loose 
associations.  Further, it was noted that he gave goal-
directed answers.  Thought content showed no hallucinations, 
delusions, paranoia, or ideas of reference.  Although he was 
not homicidal or suicidal at the time of the examination, he 
had been in the past.  Moreover, he felt worthless, hopeless, 
and had low self-confidence.  He also had a loss of energy, 
and loss of interest.  He did not sleep well.  Additionally, 
he was found to be depressed, and had some anxiety.  
Nevertheless, he was found to be oriented and alert on 
cognitive evaluation.  His judgment was fair, but his insight 
was poor.  His intelligence was found to be average.  

Based on the foregoing, the examiner diagnosed chronic major 
depression, and passive dependent personality disorder.  
Further, the examiner opined that the veteran's combined GAF 
score was 40, and that his GAF from just the depression was 
50.  It is noted that GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The examiner also 
found the veteran to be able to handle financial affairs in 
his own best interest.

In a September 2003 Addendum, the examiner, noting that the 
claims folder had been reviewed, stated that the veteran had 
difficulties with his memory which was mainly forgetfulness 
and did not seem to be dementia on his examination.  Further, 
he complained of frequent panic attacks, which were usually 
related to situations where he was frustrated or irritable.  
The frequency of these attacks varied depending on how many 
times he was in a situation where this occurred.  He also had 
almost constant depressed mood and anxiety.  Further, he did 
not sleep well every night, which was relative to affective 
disorder and personality disorder.  However, it was 
impossible to differentiate how much was due to the 
personality disorder and how much was due to the affective 
disorder.  Moreover, the examiner stated that the psychiatric 
symptoms resulted in reduction of initiative most of the 
time, productivity all of the time, flexibility all of the 
time, efficiency most of the time, and reliability all of the 
time.  The examiner further stated that these symptoms were 
in part due to the depression, and in part due to the 
personality disorder.  Nevertheless, without extensive 
psychological testing or an observation and evaluation, 
hospital admission, the examiner found it impossible to say 
how much was due to which condition.  In addition, the 
examiner stated that the veteran had no ability to maintain 
effective or favorable relationships with other people, 
meaning he had severe social impairment.  Again, this was due 
to the depression and personality disorder, and in an 
outpatient evaluation it was impossible to determine how much 
was from each condition.  The examiner also opined that the 
depression and personality disorder combined to make the 
veteran unable to secure or follow a gainful occupation.  As 
to whether he would be able to work if he only had the 
depression and there was no personality disorder, the 
examiner stated that he was unable to answer that equation 
because a lot of the depression was due to the difficulties 
in life presented by the personality disorder.  Therefore, it 
was unknowable how much depression he would have if he had no 
personality disorder.

At the Social and Industrial Survey, it was noted that the 
veteran arrived 30 minutes late for his appointment, appeared 
anxious and tense, that he became upset and tearful at times 
during the interview, and that his memory for specific dates 
was impaired.  However, he was cooperative throughout the 
interview.  Regarding his employment history, it was noted 
that he had graduated from high school, and that he had one 
year of college studying business management.  It was noted 
that he worked at an office furniture company at the time he 
entered service and following his discharge.  It was further 
noted that he provided a comprehensive list of jobs which was 
part of the claims folder, that he had had 18 jobs from 1994 
to 2003, and that none of them lasted more than one year.  He 
reported that nearly every position he held was lost due to 
interpersonal conflicts on the job.  For example, he admitted 
to striking a co-worker on one job, as well as coming close 
to physical altercations on other jobs.  He reported that he 
was unable to deal with people without becoming very tense.  
A statement from a former co-worker was noted to the effect 
that the veteran left his position due to a disagreement with 
the store manager and personality conflict.  Another co-
worker from a different job attested that the veteran almost 
got into a fight with a co-worker, that the veteran shoved 
the other employee before a supervisor intervened, and that 
the veteran was informed that it would be best for the 
company and him if he were "let go" because of his temper.  
It was noted that various letters and notes from 
psychologists and psychiatrists stated that his major 
depression impaired his ability to maintain employment.  It 
was further noted that he had applied for SSA disability 
benefits in 1998, but was turned down, then subsequently 
approved in April 2003.  Nevertheless, he did not recall the 
specific conditions for which he was granted these benefits.  
He also reported that his most recent position was a painter, 
and that he left this position a short time earlier that year 
because he could not tolerate his boss's demands.  He had no 
plans to pursue employment at that time since he had been 
approved for SSA disability benefits.

The veteran denied having any interests or hobbies.  He did 
enjoy spending time with his 5-year-old son, but did nothing 
else but sit around the house by his report.  He drove 
himself to the examination, and did have contact with his 
family.  In addition, he was married in September 2001, but 
he reported that his wife told him she wanted a divorce.  He 
also expressed feelings of shame in reference to his 
inability to maintain employment and his dependency on SSA 
benefits for income.

Based on the foregoing, the examiner's assessment of the 
veteran's employment history and capabilities showed that he 
had the skills necessary to hold management positions, and 
could even operate his own company, but his inability to 
tolerate stress and his propensity for aggressive behavior 
had resulted in multiple jobs and a very erratic work 
history.  Of interest was that the veteran did not pursue a 
VA vocational rehabilitation program even though he had such 
difficulty maintaining employment.

In a January 2004 statement, Dr. G noted that the veteran had 
returned for treatment and evaluation in February 2003, that 
he had not been seen in the previous 2 years, and since that 
time he had had a serious involvement with cancer that 
required major surgery and chemotherapy.  It was also noted 
that he was re-united with his wife, but now has what 
appeared to be a permanent separation.  Further, he had not 
worked for about 3 years.  Dr. G opined that he seemed much 
more cognitively impaired at this time, appeared very 
sedated, had a lot of trouble with both his short term and 
long term memory, and reported being very irritable and 
suspicious.  He reportedly had some volatile periods that had 
led to a change of diagnosis from major depression to bipolar 
disorder.  Moreover, he was currently much more socially 
withdrawn and anxious than at any time during the past 5 
years.  For example, he had some excessive suspiciousness 
that bordered on paranoia.  He still had little insight into 
his behavior.  Additionally, he spent much of his time 
ruminating negative thoughts, including his feelings of 
worthlessness and guilt.  Dr. G opined that the veteran 
needed supportive counseling and therapy, along with his 
medication management.  Dr. G also opined that the veteran 
needed what appeared to be major surgery for hernia repairs, 
as his physical condition, especially his weight and 
recurrent pain, negated his doing more activities that might 
make him feel better.  In the past, he had had the presence 
and alertness necessary for obtaining a job, but he usually 
could not keep it for various reasons.  However, he currently 
was too impaired to either present himself in a manner that 
would get him a job, or to keep employment if it were offered 
to him.  He did take good care of his son, who he stated was 
his reason for living.

The record also contains various lay statements from 
individuals attesting to the veteran's symptomatology.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's major depression.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

Major depression is currently evaluated pursuant to the 
Diagnostic Code 9434.  

As noted above, the effective date for the initial rating in 
this case is July 11, 1996.  However, the criteria for 
evaluating psychiatric disabilities, including major 
depression, was changed effective November 7, 1996.  In a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c).  Accordingly, in evaluating the 
veteran's major depression claim, the Board must consider 
both the "old" and "new" criteria.

Prior to November 7, 1996, major depression was evaluated 
pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9209, which provided that a 
noncompensable (zero percent) rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  A 50 percent 
evaluation was warranted for considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
warranted for psychoneurotic disability when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the aforementioned three criteria 
for a 100 percent rating is an independent basis for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9434 provides that major depression is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is the established policy of the VA that all veterans who 
are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
prior to September 19, 1999, nor a rating in excess of 50 
percent since September 19, 1999, nor a TDIU.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The competent medical evidence consistently reflects that the 
service-connected psychiatric disability is manifest by 
symptoms of depression, anxiety/suspiciousness, panic 
attacks, and a chronic sleep disorder.  Under the current 
version of Diagnostic Code 9434, this symptomatology 
corresponds to the 30 percent rating that was in effect prior 
to September 19, 1999.

The Board acknowledges that the veteran has occupational and 
social impairment.  For example, he has had multiple jobs 
since his discharge from active duty, and he has reported 
difficulty getting along with others.  However, the record 
indicates that a significant degree of this impairment is 
attributable to his nonservice-connected personality 
disorder.  See 38 C.F.R. § 3.303(c) (Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation).  As such, the impairment attributable to the 
personality disorder is not for consideration when evaluating 
the severity of the service-connected major depression.  

With respect to the severity of the social and occupational 
impairment attributable to the service-connected major 
depression, as opposed to the nonservice-connected 
personality disorder, the Board notes that records dated in 
June 1997 indicate that a passive-dependent personality style 
was suggested by the veteran's need for nurturance (e.g., 
impromptu visits to the undersigned and previously mental 
health professional), difficulty with initiative (e.g., 
missed appointments and work days, failure to complete 
therapy assignments), and appeals to others to assume 
financial responsibilities for him.  Moreover, the consultive 
evaluation reports noted in the October 1998 SSA ALJ decision 
for this period included findings of mild to moderate 
symptoms of depression.  In addition, MMPI results indicated 
a basically dependent individual with problems relating to 
others, and that his lack of insight and motivation impacted 
on his willingness to work but not his ability to work.  As 
such, the Board finds that the level of occupational and 
social impairment is adequately compensated by the 30 percent 
rating prior to September 19, 1999, under both the "old" 
version of Diagnostic Code 9209 and the "new" version of 
Diagnostic Code 9434; i.e., he does not meet or nearly 
approximate the criteria of considerable impairment of social 
and industrial adaptability under the "old" criteria, nor 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and maintain 
effective work and social relationships, under the "new" 
criteria.

The Board further notes that the record does not reflect that 
the veteran's service-connected major depression was manifest 
by the specific symptomatology listed under the "new" 
version of Diagnostic Code 9434 for the next higher rating of 
50 percent.  For example, there is no evidence of flattened 
affect.  The January 1997 VA examination indicated that his 
affect was appropriate.  Subsequent records in March 1997 
indicated that his affect was only mildly restricted.

The Board acknowledges that the veteran's service medical 
records noted in June 1996 that he expressed his thoughts in 
a circumstantial manner, repetitively returning to the topic 
of his difficulty adapting, and that he spoke in a varying 
tone of voice that appeared pressured in rate.  However, the 
records since his discharge do not contain any evidence of 
circumstantial, circumlocutory, or stereotyped speech, prior 
to September 19, 1999.  The January 1997 VA neuropsychiatric 
examination noted that he answered questions and volunteered 
information, and that there were no loose associations or 
flight of ideas.  Moreover, records from March 1997 found his 
speech to be normal and goal directed.

The Board also acknowledges that records dated in January 
1998 noted the veteran had a panic attack.  However, there is 
no evidence that such attack occurred more than once a week 
during the period prior to September 19, 1999.  Even if it 
did, this symptomatology in and of itself would not warrant a 
50 percent rating in the absence of the other symptomatology, 
nor the level of occupational and social impairment, 
necessary for such a rating.

There is no evidence that the veteran's service-connected 
major depression resulted in difficulty in understanding 
complex commands or impaired abstract thinking prior to 
September 19, 1999.  As already stated, the January 1997 VA 
neuropsychiatric examination noted that he answered questions 
and volunteered information, and that there were no loose 
associations or flight of ideas.  Further, his intellectual 
capacity appeared to be adequate, and he was oriented times 
3.  Records from March 1997 found his thought process to be 
linear and goal directed, he was oriented times 4, and his 
calculations were good.  In addition, as noted by the October 
1998 SSA ALJ decision, the September 1997 consultive 
examination described his thoughts as spontaneous, logical 
and goal directed, and his ability to sustain attention and 
concentration was within normal limits.  The subsequent 
psychological consultive examination showed he was oriented 
to time, person, and purpose.

Prior to September 19, 1999, there is no competent medical 
evidence that the service-connected major depression resulted 
in the impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  His service medical records noted in June 
1996 that an informal assessment of his short and long term 
memory revealed an absence of impairment.  Thereafter, 
records dated in March 1997 noted that his memory was within 
normal limits.  Further, the October 1998 SSA ALJ decision 
noted that the second psychological consultive examination 
found no serious problems with memory or concentration.

The Board finds that prior to September 19, 1999, the 
competent medical evidence does not show that the veteran's 
major depression resulted in impaired judgment.  His insight 
and judgment appeared to be adequate at the January 1997 VA 
neuropsychiatric examination.  Similarly, the March 1997 
records note that his insight and judgment were found to be 
good.  Moreover, the records consistently note that there was 
no evidence of psychotic symptoms.

The Board acknowledges that there was evidence of 
disturbances of motivation and mood prior to September 19, 
1999, in that his symptoms of depression were noted on 
multiple occasions.  However, a depressed mood is one of the 
symptoms associated with the 30 percent rating, and does not 
warrant a higher rating.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for his 
major depression prior to September 19, 1999.

With respect to the period since September 19, 1999, the 
Board finds that the veteran's service-connected major 
depression has not been manifest by the ability to establish 
and maintain effective or favorable relationships with people 
being severely impaired due to the psychoneurotic disability 
and the psychoneurotic symptoms being of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment; nor has it been manifest by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board acknowledges that the veteran's disability 
continues to be manifest by occupational and social 
impairment.  However, as with the period prior to September 
19, 1999, the record indicates that a significant degree of 
this impairment is attributable to his nonservice-connected 
personality disorder, which is not for consideration in 
evaluating the severity of the service-connected disability.  
See 38 C.F.R. § 3.303(c).  In particular, the record continue 
to reflect that the veteran has lost multiple jobs due to 
interpersonal conflicts.  As already noted, the record 
indicates that such problems are primarily due to his 
personality disorder.  Further, it is noted that the January 
2000 VA psychiatric examiner indicated that while the 
veteran's overall GAF score was 50, indicating serious 
impairment, the GAF for his acquired psychiatric disorder - 
diagnosed as dysthymic disorder - was 65.  This indicated 
that the service-connected disability resulted in only mild 
impairment or only some difficulty in social and occupational 
functioning, generally functioning pretty well.  Similarly, 
the June 2003 VA psychiatric examiner assigned a combined GAF 
of 40, with the GAF from just the depression being 50, 
indicating serious impairment due to the service-connected 
disability.  As such, the Board finds that the competent 
medical evidence reflects that the severity of occupational 
and social impairment due solely to the service-connected 
disability does not rise to the level necessary for the next 
higher rating of 70 percent under the "old" version of 
Diagnostic Code 9209 or the "new" version of Diagnostic 
Code 9434; it does not show that the service-connected 
psychiatric disorder, in and of itself, has resulted in the 
ability to establish and maintain effective or favorable 
relationships with people being severely impaired and the 
psychoneurotic symptoms being of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, nor the inability to establish 
and maintain effective relationships.

In making the above determination, the Board was cognizant of 
the statements submitted by Dr. G, which described the 
veteran's level of impairment as severe, that the veteran was 
not a candidate for any type of vocational rehabilitation 
until he could get his depression under some type of control, 
and that he was currently too impaired to either present 
himself in a manner that would get him a job or to keep 
employment if offered to him.  Further, the Board was 
cognizant of the fact that the veteran was awarded SSA 
benefits in April 2003, in part due to Dr. G's assessment of 
his impairment.  However, it does not appear that Dr. G 
adequately distinguished between the impairment due to 
service-connected major depression and the nonservice-
connected personality disorder.  Consequently, the Board 
finds that the January 2000 and June 2003 VA psychiatric 
examinations which did provide such a distinction, are 
entitled to more weight in the instant case.  

The Board further notes, in regard to the "new" criteria, 
that the competent medical evidence does not indicate that 
the service-connected major depression, in and of itself, has 
resulted in symptoms such as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board acknowledges that the veteran has been shown to 
experience impaired impulse control, difficulty in adapting 
to stressful situations, and difficulty in establishing and 
maintaining effective relationships.  However, these 
symptoms, as with his level of occupational and social 
impairment, appear to be due in large part to his nonservice-
connected personality disorder.  As such, they do not warrant 
the next higher rating of 70 percent under the "new" 
version Diagnostic Code 9434.

The Board finds that there is no competent medical evidence 
of obsessional rituals which interfere with routine 
activities.  In fact, the record consistently notes the 
veteran's lack of interest in activities, due in large part 
to his personality disorder.

The January 2000 VA psychiatric examination found the 
veteran's speech to be normal in rate and tone with good 
vocabulary and grammar.  Moreover, there was no evidence of 
pressured speech, flight of ideas, or loose associations.  
Although records dated in August 2002 note that his speech 
was fast with decreased latency, he had normal 
volume/prosody.  He also indicated above average intelligence 
by conversation.  Further, the June 2003 VA psychiatric 
examination found him to exhibit good grammar and vocabulary, 
and that he communicated well.  There was no pressured 
speech, flight of ideas, or loose associations.  
Consequently, the evidence does not show his speech is 
intermittently illogical, obscure, or irrelevant.

The Board notes that the January 2000 VA psychiatric 
examination, the August 2002 records, and the June 2003 VA 
psychiatric examination all indicated that the veteran was 
alert and oriented.  As such, there is no evidence of spatial 
disorientation.

The record does not show that the veteran's service-connected 
major depression has resulted in neglect of personal 
appearance and hygiene.  For example, both the January 2000 
and June 2003 VA psychiatric examinations found him to be 
neatly groomed and dressed.  In addition, the August 2002 
records note that he was casually and neatly dressed.  

The Board acknowledges that the record indicates the veteran 
attempted suicide in 2002 by overdose.  However, there were 
no attempts or plans of suicide prior to or since that time.  
The June 2003 VA psychiatric examination noted that he was 
not homicidal or suicidal at the time of the examination.  
Thus, it does not appear that this one attempt, in and of 
itself, warrants the next higher rating of 70 percent under 
the "new" version of Diagnostic Code 9434.

The Board further notes that the VA psychiatric examinations 
conducted in January 2000 and June 2003 found the veteran to 
be friendly, pleasant, cooperative, not hostile or 
belligerent.  Additionally, there has no been no evidence of 
hallucinations or delusions due to the service-connected 
major depression.  Moreover, the June 2003 VA psychiatric 
examiner found that he was able to handle financial affairs 
in his own best interest.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran meets or nearly approximated the criteria for a 
rating in excess of 50 percent for his service-connected 
major depression since September 19, 1999.

Turning to the veteran's TDIU claim, the Board notes that his 
major depression is his only service-connected disability.  
As detailed above, the Board has determined that the veteran 
is not entitled to a rating in excess of 30 percent for this 
disability prior to September 19, 1999, nor a rating in 
excess of 50 percent thereafter.  Consequently, he does not 
meet the schedular criteria for consideration of a TDIU under 
38 C.F.R. § 4.16.  

The Board must now determine whether the veteran is entitled 
to a grant of a TDIU, as well as increased ratings for his 
service-connected major depression, on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1). 

As detailed above, the Board has found the competent medical 
evidence reflects that the veteran's nonservice-connected 
disabilities significantly impact his ability to obtain 
and/or maintain substantially gainful employment, 
particularly his personality disorder.  He also has 
significant impairment from nonservice-connected testicular 
cancer.

The Board has already acknowledged the statements from Dr. G 
indicating that the veteran cannot obtain or maintain 
substantially gainful employment, and that he was awarded SSA 
benefits in April 2003.  However, as detailed above, Dr. G 
did not adequately distinguish between the impairment 
attributable to the nonservice-connected disabilities and the 
service-connected major depression.  Similarly, SSA benefits 
were awarded in April 2003 due to mood disorders with 
depression and anxiety, PTSD, and status-post malignant 
neoplasm of the left testicle.  As already stated, the 
veteran is only service-connected for his major depression.  
Moreover, the competent medical evidence which has 
distinguished between the service-connected and nonservice-
connected disabilities has indicated that the service-
connected disability results in mild to serious impairment, 
as shown by the GAF scores assigned by the January 2000 and 
June 2003 VA psychiatric examinations.  Consequently, the 
Board finds that the veteran is adequately compensated for 
the occupational impairment attributable to his major 
depression by the current schedular evaluations of 30 and 50 
percent.  In short, the record does not reflect that the 
veteran is unable to obtain or maintain substantially gainful 
employment due solely to his service-connected major 
depression, nor that it reaches the level of marked 
interference with employment.

In summary, the Board finds that the competent medical 
evidence shows that the veteran's nonservice-connected 
disabilities have a significant impact on his ability to 
obtain and/or maintain substantially gainful employment, and 
that the preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
disability alone precludes him from obtaining and/or 
maintaining substantially gainful employment consistent with 
his education and past work experience.  The Board also notes 
that the record does not reflect that the service-connected 
major depression has resulted in frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
veteran is adequately compensated by the current schedular 
ratings, and he is not entitled to higher evaluations or a 
TDIU on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board also wishes to note that in evaluating the 
veteran's major depression, it took into consideration the 
concept of "staged" ratings pursuant to Fenderson, supra.  
In fact, he has been assigned "staged" ratings of 30 
percent prior to September 19, 1999, and 50 percent 
thereafter.  However, a thorough review of the record did not 
show any competent medical evidence which indicated any 
distinctive periods for which the severity of the veteran's 
major depression met or nearly approximated the criteria 
necessary for disability ratings in excess of those currently 
in effect.

In addition, the Board wishes to emphasize that even if all 
of the evidence of record was not discussed in detail in the 
foregoing decision, it was considered.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


ORDER

Entitlement to a rating in excess of 30 percent for major 
depression prior to September 19, 1999, is denied.

Entitlement to a rating in excess of 50 percent for major 
depression since September 19, 1999, is denied.

Entitlement to a TDIU is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



